DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 12/31/2021 in which claims 1, 8, and 15 have been amended. Thus, claims 1- 4, 7-11, 14-18, and 20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “receiving, by an ordering service in a blockchain network, and from a peer node, of a plurality of per nodes, in the blockchain network,” in claims 8-11, 14-18, and 20 is vague and confusing. It is not clear whether the method comprises of (1) receiving transaction proposal by an ordering service in a blockchain network; (2) receiving transaction proposal from a peer node; (3) receiving transaction proposal from a peer node of a plurality of [peer] nodes in a blockchain network; or (4) receiving transaction proposal by ordering service from a peer node of a plurality of peer nodes in a blockchain network?   This renders 8-11, 14-18, and 20 
The limitation “the endorsed group invoke transaction proposal is endorsed by the peer node,” in claims 1- 4, 7-11, 14-18, and 20 is vague and confusing. It is not clear whether the (1) endorsed group invoke[ing] a transaction proposal; (2) transaction proposal is endorsed by the peer node; or (3) the peer node endorses a group that invoke a transaction proposal? Additionally, it is not clear how the peer node endorses a group that is described to have been endorsed already (the endorsed group). This renders 1- 4, 7-11, 14-18, and 20 indefinite. Thus, claims 1- 4, 7-11, 14-18, and 20 is vague and confusing are rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
The limitation “a smart contract level endorsed proposal” in claims 1- 4, 7-11, 14-18, and 20 is vague and confusing. It is not clear what the scope of level refers to. Is it a real or imaginary scale of amount, quantity, extent, or quality; or ranking; or status? This renders claims 1- 4, 7-11, 14-18, and 20 indefinite. Thus, claims 1- 4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 112(b). Examiner recommends Applicant makes necessary amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of  invoking transaction proposal without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which recites a series of steps, e.g., receiving, by an ordering service in a blockchain network, an endorsed group invoke transaction proposal from a peer node, of a plurality of peer nodes, in the blockchain network, wherein the endorsed group invoke transaction proposal is endorsed by the peer node and is a combined execution of a plurality of smart contracts, corresponding to the plurality of peer nodes, on a same data record to be included in a blockchain of the blockchain network; disaggregating, by the ordering service, the endorsed group invoke transaction proposal into a plurality of individual endorsed smart contracts; reaggregating, by the ordering service, the individual endorsed smart contracts into a plurality of smart contract level endorsed proposals corresponding to the plurality of peer nodes; and committing, by the ordering service,  the plurality of smart contract level endorsed proposals to the blockchain. These series of steps describe the abstract idea of invoking transaction proposal, which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions (with the exception of the italicized terms above). The system limitations, e.g., a peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, smart contracts, and endorsed smart contracts do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a peer node, plurality of peer nodes, ordering service, blockchain network, Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, smart contracts, and endorsed smart contracts limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 8 and 15; and hence claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2, 9, and 16 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which each smart contract, of the plurality of smart contracts, corresponds to a different portion of the same data record. Dependent claims 3, a method, an apparatus, and non-transitory computer readable storage medium, respectively, which perform the step of registering, by the ordering service, a group identifier, record fields, and smart contract identifiers corresponding to the plurality of smart contracts. Dependent claims 4, 11, and 18 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which perform the step of committing the plurality of smart contract level endorsed proposals to the blockchain as blocks of transactions further comprises: assigning a smart contract level endorsed proposal to a corresponding block based a channel assigned to the smart contract level endorsed proposal. Dependent claims 7, 19, and 20 are directed to a method, an apparatus, and non-transitory computer readable storage medium, respectively, which perform the step of committing, by the ordering service, the plurality of smart contract level endorsed proposals to the blockchain as blocks of transactions. These steps describe the abstract idea of invoking transaction proposal (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions (with the exception of the italicized terms above). Thus, dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 are directed to an abstract idea. The additional limitations of a processor, peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, block, blocks of transactions, channel, smart contract level endorsed proposal, smart contracts, and endorsed smart contracts are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: processor, peer node, plurality of peer nodes, ordering service, blockchain network, blockchain, block, blocks of transactions, channel, smart contract level endorsed proposal, smart contracts, and endorsed 
Dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4, 7, 9-11, 14, 16-18, and 20 are directed to an abstract idea. Thus, claims 1- 4, 7-11, 14-18, and 20 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection of the limitation reciting “receiving, by an ordering service in a blockchain network, and from a peer node, of a plurality of peer nodes, in the blockchain network,” Examiner has withdrawn the 112(b) rejection of claims 1-4 and 7 in view of Applicant's arguments/ remarks made in an amendment filed on 12/31/2021.
Applicants’ arguments filed on 12/31/2021 have been fully considered, but are not persuasive due to the following reasons:
With respect to the rejection of claims 1- 4, 7-11, 14-18, and 20 under 35 U.S.C. 112(b), Applicants’ arguments are moot in view of the grounds of rejections presented above in this office action.
Regarding Applicants’ arguments 1, 2, and 4  for the 35 U.S.C. § 112(b) rejection of claims 1- 4, 7-11, 14-18, and 20, Examiner respectfully disagrees and notes that grounds of the 112(b) rejection is clearly presented above in this office action, the Non-final rejection (Dated: 
Regarding the 35 U.S.C. 112(b) rejection, Applicants assert that “Applicants amend claim 1 merely to relocate the clause, “and from a peer node, of a plurality of peer nodes, in the blockchain network” to the end of the main phrase, “receiving, by an ordering service in a blockchain network, an endorsed group invoke transaction proposal”. Examiner respectfully disagrees and notes that amending the limitation in claim 1 to recite “receiving, by an ordering service in a blockchain network, an endorsed group invoke transaction proposal from a peer node, of a plurality of peer nodes, in the blockchain network” overcomes the 35 U.S.C. 112(b) rejection of claims 1-4 and 7. However, independent claims 8 and 15 (and elsewhere where applicable) should also be similarly amended as claim 1. Currently, as recited, claims 8-11, 14-18, and 20 remains vague and confusing. It is not clear whether the apparatus and processor are (1) receiving transaction proposal by an ordering service in a blockchain network; (2) receiving transaction proposal from a peer node; (3) receiving transaction proposal from a peer node of a 
Regarding the 35 U.S.C. 112(b) rejection of claims 1-4, 7-11, 14-18, and 20, Applicant argues that “the “endorsed group invoke transaction proposal” is the name of a feature. (See e.g., Specification, [sections] 32, 33, and 53.) …..Examiner's attempt to rewrite this claim feature into multiple features having an invoke step is unreasonable, as the language is clear on its face. Therefore, Applicants submit that the Examiner's allegation that this language is unclear is in clear error.” Examiner respectfully disagrees and notes, as presented in the Non-final rejection (Dated: 03/31/2021), Final rejection (Dated: 06/18/2021), Advisory Action (Dated: 06/18/2021), Non-final rejection (Dated: 10/07/2021), and Examiner Interview Summary (Dated: 01/21/2022): the limitation “the endorsed group invoke transaction proposal is endorsed by the peer node,” in claims 1-4, 7-11, 14-18, and 20 is vague and confusing. It is not clear whether the (1) endorsed group invoke[ing] a transaction proposal; (2) transaction proposal is endorsed by the peer node; or (3) the peer node endorses a group that invoke a transaction proposal? This renders 1-4, 7-11, 14-18, and 20 indefinite. Thus, claims 1-4, 7-11, 14-18, and 20 are vague and confusing, and rejected under 35 U.S.C. 112(b). Examiner recommends Applicant makes necessary amendments as discussed during Applicants’ interview on January 14, 2022, in which this limitation is was endorsed by the peer node.”  (See, Examiner Interview Summary Dated: 01/21/2022). 
Regarding the 35 U.S.C. 112(b) rejection, Applicants argue that “there is nothing unclear about this language. Claim 1 does not recite a “level”, as alleged by the Examiner. Rather, claim 1 recites, “a plurality of smart contract level endorsed proposals” …...Therefore, Applicants submit that the Examiner's allegation that this language is unclear is in clear error.” Examiner respectfully disagrees and notes, as presented in Non-final rejection (Dated: 03/31/2021), Final rejection (Dated: 06/18/2021), Advisory Action (Dated: 06/18/2021), Non-final rejection (Dated: 10/07/2021), and Examiner Interview Summary (Dated: 01/21/2022): the limitation “a smart contract level endorsed proposal” in claims 1-4, 7-11, 14-18, and 20 (and elsewhere where applicable) is vague and confusing. It is not clear what the scope of level refers to. Is it a real or imaginary scale of amount, quantity, extent, or quality; or ranking; or status? This renders claims 1-4, 7-11, 14-18, and 20 (and elsewhere where applicable) indefinite. Thus, claims 1-4, 7-11, 14-18, and 20 (and elsewhere where applicable) are rejected under 35 U.S.C. 112(b). Examiner recommends Applicants consider making necessary amendments as discussed during Applicants’ interview on January 14, 2022, by adding language in the claim that defines “a smart contract level." (See, Examiner Interview Summary Dated: 01/21/2022). 
Hence, Examiner respectfully declines Applicants’ request to withdraw the 35 U.S.C. 112(b) rejection of claims 1- 4, 7-11, 14-18, and 20.
With respect to the rejection of claims 1- 4, 7-11, 14-18, and 20 under 35 U.S.C. 101, Applicants’ arguments are moot in view of the grounds of rejections presented above in this office action.

Applicant argues that “the present invention recognizes a specific deficiency that exists in blockchain technology and provides a technical solution to the problem that provides faster execution of transactions.” Examiner respectfully disagrees and notes that the present claims does not relate to optimizing the operation and use of a particular data structure (i.e., smart contract groups on a blockchain) to solve problems related to the faster execution of transactions; instead, the limitations recite the simple utilization of a computer as a tool to implement the abstract idea without transforming the abstract idea into a practical application, and not improving the operation of a computer. Thus, unlike Enfish, LLC v. Microsoft Corporation, the present claims do not provide improvement to computer function.

With respect to Step 2A, Prong 2, Applicant argues that “the present claims provide an improvement in the functioning a blockchain computer system by optimizing consumer access operations of blockchain data records and lowering the amount of network congestion due to bundling performed in the group-invoke proposal. Thus, the claims are clearly directed to “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field.”” Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, endorsing (supporting or verifying), disaggregating, reaggregating, aggregating, transferring, and storing transactional data/documents (e.g., transaction proposal) simply amount to the abstract idea of invoking transaction proposal. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of invoking transaction proposal and not to technology. 
Furthermore, Applicant argues that “the claims recite a disaggregation/reaggregation process that result in an improvement in blockchain technologies and is more complex than merely reciting the performance of a known business practice on the Internet and is understood as being necessarily rooted in computer technology in order to solve a specific problem in the realm of computer networks, as in SRI.” Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply disaggregating and reaggregating transactional data/documents (e.g., transaction proposal). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant has simply provided a business method practice of storing and processing data on a database, and no technical solution or improvement has been disclosed. This is merely processing transaction data (proposals) (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, these arguments are not persuasive.
With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. 
With respect to Applicant's arguments regarding Speed Track, Intellectual Ventures, and DDR Holdings, Examiner respectfully notes that, unlike Speed Track, Intellectual Ventures, and DDR Holdings, the claimed invention does not provide a technical solution to a technical problem that is Internet-centric. The claims simply running lines of code that are stored on a blockchain and automatically execute when predetermined terms and conditions are met. There is no technical problem identified and there is no technical solution claimed. 
Applicant states that “Examiner does not provide any discussion of the Berkheimer factors, as required under the Guidance. Thus, the Examiner has not satisfied the burden of proof that the claims are directed to well-understood, routine, and conventional activities.” Examiner respectfully disagrees and notes that it is unclear from Applicant's arguments as to which limitation is not well-understood, routine, and conventional or which additional elements provide an inventive concept. Examiner has addressed limitations which have been identified as insignificant extra-solution activity in Step 2A to be nothing more than what is well understood, routine, conventional activity in the field. Furthermore, Examiner respectfully notes that the disaggregation/reaggregation of data using blockchain technologies amounts to data gathering which has been identified under the 35 U.S.C. 101 rejection as insignificant extra-solution activity (under Step 2A, Prong 2). The data gathering limitations do not amount to add significantly more under Step 2B as mere collection of receiving, endorsing (supporting or verifying), disaggregating, reaggregating, aggregating, transferring, and storing transactional data/documents (e.g., transaction proposal) is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(ll)). Thus, these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1- 4, 7-11, 14-18, and 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693